Exhibit 10.2

EXECUTION COPY

 

MASTER RECEIVABLES PURCHASE AGREEMENT

 

 

between

 

 

HOUSEHOLD AUTOMOTIVE CREDIT CORPORATION,

as Seller

 

 

and

 

 

HOUSEHOLD AUTO RECEIVABLES CORPORATION,

as Purchaser

 

 

dated as of

 

June 24, 2002

 

--------------------------------------------------------------------------------

 


 

TABLE OF CONTENTS

 

 

ARTICLE I DEFINITIONS

 

 

SECTION 1.1

General

SECTION 1.2

Specific Terms

SECTION 1.3

Other Definitional Provisions.

SECTION 1.4

Certain References

SECTION 1.5

No Recourse

 

 

ARTICLE II CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY

 

 

SECTION 2.1

Purchase.

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

 

 

SECTION 3.1

Representations and Warranties of Seller

SECTION 3.2

Representations and Warranties of HARC

 

 

ARTICLE IV COVENANTS OF SELLER

 

 

SECTION 4.1

Seller’s Covenants

 

 

ARTICLE V REPURCHASES

 

 

SECTION 5.1

Repurchase of Receivables Upon Breach of Warranty

SECTION 5.2

Reassignment of Repurchased Receivables

SECTION 5.3

Waivers

 

 

ARTICLE VI MISCELLANEOUS

 

 

SECTION 6.1

Liability of Seller

SECTION 6.2

Amendment

SECTION 6.3

GOVERNING LAW

SECTION 6.4

Notices

SECTION 6.5

Severability of Provisions

SECTION 6.6

Assignment

SECTION 6.7

Acknowledgment and Agreement of Seller

SECTION 6.8

Further Assurances

SECTION 6.9

No Waiver; Cumulative Remedies

SECTION 6.10

Counterparts

SECTION 6.11

Binding Effect; Third-Party Beneficiaries

SECTION 6.12

Merger and Integration

SECTION 6.13

Heading

SECTION 6.14

Schedules and Exhibits

SECTION 6.15

Survival of Representations and Warranties

SECTION 6.16

Nonpetition Covenant

 

i

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

EXHIBIT A

Form of Receivables Purchase Agreement Supplement

SCHEDULE A

Schedule of Receivables

 

ii

--------------------------------------------------------------------------------


 

THIS MASTER RECEIVABLES PURCHASE AGREEMENT, dated as of June 24, 2002, executed
between Household Auto Receivables Corporation, a Nevada corporation, as
purchaser (“HARC”) and Household Automotive Credit Corporation, a Delaware
Corporation, as seller (“Seller”).

 

WITNESSETH:

 

WHEREAS, HARC has agreed to purchase from time to time from Seller, and Seller,
pursuant to this Agreement, has agreed to transfer from time to time to HARC the
Receivables and the Other Conveyed Property.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, HARC and Seller, intending to be legally
bound, hereby agree as follows:

 

ARTICLE I

 


DEFINITIONS

 

SECTION 1.1         General.    Capitalized terms used herein without definition
shall have the respective meanings assigned to such terms in the Master Sale and
Servicing Agreement.

 

SECTION 1.2         Specific Terms.  Whenever used in this Agreement, the
following words and phrases, unless the context otherwise requires, shall have
the following meanings:

 

“Agreement” means this Master Receivables Purchase Agreement and all amendments
hereof and supplements hereto.

 

“Conveyance” shall have the meaning specified in Section 2.1.

 

“Conveyance Papers” shall have the meaning specified in Section 3.1.

 

“Cutoff Date” shall have the meaning assigned to such term in the Master Sale
and Servicing Agreement or applicable Receivables Purchase Agreement Supplement.

 

“Master Sale and Servicing Agreement” means the Master Sale and Servicing
Agreement dated as of December 18, 2001, by and among Household Automotive
Warehouse Trust, as Issuer, HARC, as Seller, Household Finance Corporation, as
Master Servicer, and Wells Fargo Bank Minnesota, National Association, as
Indenture Trustee, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

 

1

--------------------------------------------------------------------------------


 

“Other Conveyed Property” means all money, instruments, rights and other
property that are subject or intended to be subject to the lien and security
interest of the Indenture (including all property and interests granted to the
Indenture Trustee), including all proceeds thereof, other than the Receivables.

 

“Purchase Date” means, with respect to Receivables, any date, on which
Receivables are to be purchased by HARC pursuant to this Agreement and a
Receivables Purchase Agreement Supplement is executed and delivered by Seller
and HARC.

 

“Receivables” means the Receivables listed on the Schedules of Receivables
attached to this Agreement or to each Receivables Purchase Agreement Supplement
as Schedule A.

 

“Receivables Purchase Agreement Supplement” means an agreement between HARC and
Seller, substantially in the form of Exhibit A hereto.

 

“Repurchase Event” means a determination pursuant to Section 3.2 or Section 4.7
of the Master Sale and Servicing Agreement that HARC is required to repurchase a
Receivable.

 

“Schedule of Receivables” means the schedule of Receivables sold and transferred
pursuant to this Agreement and each related Receivables Purchase Agreement
Supplement from time to time, which schedule collectively includes the schedules
attached as Schedule A to this Agreement and Schedule A to each related
Receivables Purchase Agreement Supplement.

 

SECTION 1.3         Other Definitional Provisions.

 


(A)  ALL TERMS DEFINED IN THIS AGREEMENT SHALL HAVE THE DEFINED MEANINGS WHEN
USED IN ANY CERTIFICATE, OTHER DOCUMENTS, OR CONVEYANCE PAPER MADE OR DELIVERED
PURSUANT HERETO UNLESS OTHERWISE DEFINED HEREIN.

 


(B)  THE WORDS “HEREOF”, “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR IMPORT
WHEN USED IN THIS AGREEMENT OR ANY CONVEYANCE PAPER SHALL REFER TO THIS
AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT; AND
SECTION, SUBSECTION, SCHEDULE AND EXHIBIT REFERENCES CONTAINED IN THIS AGREEMENT
ARE REFERENCES TO SECTIONS, SUBSECTIONS, SCHEDULES AND EXHIBITS IN OR TO THIS
AGREEMENT UNLESS OTHERWISE SPECIFIED.

 


(C)  ALL DETERMINATIONS OF THE PRINCIPAL OR FINANCE CHARGE BALANCE OF
RECEIVABLES, AND OF ANY COLLECTIONS THEREOF, SHALL BE MADE IN ACCORDANCE WITH
THE MASTER SALE AND SERVICING AGREEMENT AND THE SERIES SUPPLEMENT.

 

SECTION 1.4         Certain References.  All references to the Principal Balance
of a Receivable as of any date of determination shall refer to the close of
business on such day, or as of the first day of a Collection Period shall refer
to the opening of business on such day.  All references to the last day of a
Collection Period shall refer to the close of business on such day.

 

2

--------------------------------------------------------------------------------


 

SECTION 1.5         No Recourse.  Without limiting the obligations of Seller
hereunder, no recourse may be taken, directly or indirectly, under this
Agreement or any certificate or other writing delivered in connection herewith
or therewith, against any stockholder, officer or director, as such, of Seller,
or of any predecessor or successor of Seller.

 

ARTICLE II

 

CONVEYANCE OF THE RECEIVABLES
AND THE OTHER CONVEYED PROPERTY

 

SECTION 2.1         Purchase.

 


(A)  BY EXECUTION OF THIS AGREEMENT AND SUBJECT TO THE TERMS AND CONDITIONS OF
THIS AGREEMENT, ON EACH PURCHASE DATE SELLER SHALL SELL, TRANSFER, ASSIGN, AND
OTHERWISE CONVEY TO HARC (COLLECTIVELY, THE “CONVEYANCE”) WITHOUT RECOURSE (BUT
WITHOUT LIMITATION OF ITS OBLIGATIONS IN THIS AGREEMENT), AND HARC SHALL
PURCHASE, ALL RIGHT, TITLE AND INTEREST OF SELLER IN AND TO:

 

(I)            EACH AND EVERY RECEIVABLE LISTED FROM TIME TO TIME ON SCHEDULE A
HERETO OR TO EACH RELATED RECEIVABLES PURCHASE AGREEMENT SUPPLEMENT AND ALL
MONIES PAID OR PAYABLE THEREON OR IN RESPECT THEREOF ON OR AFTER THE RELATED
CUTOFF DATE (INCLUDING AMOUNTS DUE ON OR BEFORE THE RELATED CUTOFF DATE BUT
RECEIVED BY SELLER ON OR AFTER SUCH DATE);

 

(II)           THE SECURITY INTERESTS IN THE RELATED FINANCED VEHICLES GRANTED
BY OBLIGORS PURSUANT TO SUCH RECEIVABLES AND ANY OTHER INTEREST OF SELLER IN
SUCH FINANCED VEHICLES;

 

(III)          ALL RIGHTS OF SELLER AGAINST DEALERS PURSUANT TO DEALER
AGREEMENTS OR DEALER ASSIGNMENTS RELATED TO SUCH RECEIVABLES;

 

(IV)          ANY PROCEEDS AND THE RIGHT TO RECEIVE PROCEEDS WITH RESPECT TO
SUCH RECEIVABLES REPURCHASED BY A DEALER, PURSUANT TO A DEALER AGREEMENT;

 

(V)           ALL RIGHTS OF SELLER UNDER ANY SERVICE CONTRACTS ON THE RELATED
FINANCED VEHICLES;

 

(VI)          ANY PROCEEDS AND THE RIGHT TO RECEIVE PROCEEDS WITH RESPECT TO THE
RELATED RECEIVABLES FROM CLAIMS ON ANY PHYSICAL DAMAGE, LOSS, CREDIT LIFE OR
DISABILITY INSURANCE POLICIES, IF ANY, COVERING FINANCED VEHICLES OR OBLIGORS,
INCLUDING REBATES OF INSURANCE PREMIUMS RELATING TO THE RECEIVABLES AND ANY
PROCEEDS FROM THE LIQUIDATION OF SUCH RECEIVABLES;

 

3

--------------------------------------------------------------------------------


 

(VII)         ALL ITEMS CONTAINED IN THE RECEIVABLES FILES WITH RESPECT TO SUCH
RECEIVABLES AND ANY AND ALL OTHER DOCUMENTS THAT SELLER OR MASTER SERVICER KEEPS
ON FILE IN ACCORDANCE WITH ITS CUSTOMARY PROCEDURES RELATING TO THE RELATED
RECEIVABLES, OR THE RELATED FINANCED VEHICLES OR OBLIGOR;

 

(VIII)        ALL PROPERTY (INCLUDING THE RIGHT TO RECEIVE FUTURE NET
LIQUIDATION PROCEEDS) THAT SECURES EACH RELATED RECEIVABLE AND THAT HAS BEEN
ACQUIRED BY OR ON BEHALF OF HARC PURSUANT TO THE LIQUIDATION OF SUCH RECEIVABLE;
AND

 

(IX)           ALL PRESENT AND FUTURE CLAIMS, DEMANDS, CAUSES AND CHOSES IN
ACTION IN RESPECT OF ANY OR ALL OF THE FOREGOING AND ALL PAYMENTS ON OR UNDER
AND ALL PROCEEDS OF EVERY KIND AND NATURE WHATSOEVER IN RESPECT OF ANY OR ALL OF
THE FOREGOING, INCLUDING ALL PROCEEDS OF THE CONVERSION, VOLUNTARY OR
INVOLUNTARY, INTO CASH OR OTHER LIQUID PROPERTY, ALL CASH PROCEEDS, ACCOUNTS,
ACCOUNTS RECEIVABLE, NOTES, DRAFTS, ACCEPTANCES, CHATTEL PAPER, CHECKS, DEPOSIT
ACCOUNTS, INSURANCE PROCEEDS, CONDEMNATION AWARDS, RIGHTS TO PAYMENT OF ANY AND
EVERY KIND AND OTHER FORMS OF OBLIGATIONS AND RECEIVABLES, INSTRUMENTS AND OTHER
PROPERTY WHICH AT ANY TIME CONSTITUTE ALL OR PART OF OR ARE INCLUDED IN THE
PROCEEDS OF ANY OF THE FOREGOING.

 


(B)  SIMULTANEOUSLY WITH THE CONVEYANCE OF THE RECEIVABLES AND THE OTHER
CONVEYED PROPERTY TO HARC BY SELLER, HARC HAS PAID OR CAUSED TO BE PAID TO OR
UPON THE ORDER OF SELLER AN AMOUNT EQUAL TO 100% OF THE PRINCIPAL BALANCE OF THE
RECEIVABLES ON THE BOOKS AND RECORDS OF SELLER, PLUS THE PRESENT VALUE OF
ANTICIPATED EXCESS SPREAD ON SUCH RECEIVABLES, DISCOUNTED TO TAKE INTO ACCOUNT
ANY UNCERTAINTY AS TO FUTURE PERFORMANCE MATCHING HISTORICAL PERFORMANCE,
SERVICING FEES, DELINQUENCIES, PAY DOWN RATES, YIELD AND SUCH OTHER FACTORS AS
MAY BE MUTUALLY AGREED UPON BETWEEN SELLER AND HARC, BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS.

 


(C)  IN CONNECTION WITH SUCH CONVEYANCE, SELLER FURTHER AGREES THAT IT WILL, AT
ITS OWN EXPENSE, ON OR PRIOR TO THE PURCHASE DATE (I) INDICATE IN ITS COMPUTER
FILES OR MICROFICHE LISTS THAT THE RECEIVABLES HAVE BEEN CONVEYED TO HARC IN
ACCORDANCE WITH THIS AGREEMENT AND HAVE BEEN CONVEYED BY HARC TO THE INDENTURE
TRUSTEE PURSUANT TO THE MASTER SALE AND SERVICING AGREEMENT FOR THE BENEFIT OF
THE SECURED PARTIES BY INCLUDING IN SUCH COMPUTER FILES AND MICROFICHE LISTS THE
CODE IDENTIFYING EACH SUCH RECEIVABLE AND (II) DELIVER TO HARC (OR TO THE
INDENTURE TRUSTEE IF HARC SO DIRECTS) A COMPUTER FILE OR MICROFICHE LIST
CONTAINING A TRUE AND COMPLETE LIST OF ALL SUCH RECEIVABLES SPECIFYING FOR EACH
SUCH RECEIVABLE, AS OF THE CUTOFF DATE (A) ITS ACCOUNT NUMBER AND (B) THE
OUTSTANDING BALANCE OF SUCH RECEIVABLE.  SUCH COMPUTER FILES OR MICROFICHE LISTS
SHALL BE DELIVERED TO HARC (OR TO THE INDENTURE TRUSTEE IF SO DIRECTED BY HARC)
AND MARKED AS PROPRIETARY AND CONFIDENTIAL.  SELLER FURTHER AGREES NOT TO ALTER
THE CODE REFERENCED IN CLAUSE (I) OF THIS PARAGRAPH WITH RESPECT TO ANY
RECEIVABLE DURING THE TERM OF THIS AGREEMENT.

 

4

--------------------------------------------------------------------------------


 


(D)  THE PARTIES HERETO INTEND THAT THE CONVEYANCE OF SELLER’S RIGHT, TITLE AND
INTEREST IN AND TO THE RECEIVABLES AND OTHER CONVEYED PROPERTY SHALL CONSTITUTE
A SALE, CONVEYING GOOD TITLE FREE AND CLEAR OF ANY LIENS, CLAIMS, ENCUMBRANCES
OR RIGHTS OF OTHERS FROM SELLER TO HARC AND THAT THE RECEIVABLES AND OTHER
CONVEYED PROPERTY SHALL NOT BE PART OF SELLER’S ESTATE IN THE EVENT OF THE
INSOLVENCY OF SELLER OR A CONSERVATORSHIP, RECEIVERSHIP OR SIMILAR EVENT WITH
RESPECT TO SELLER.  IT IS THE INTENTION OF THE PARTIES HERETO THAT THE
ARRANGEMENTS WITH RESPECT TO THE RECEIVABLES AND OTHER CONVEYED PROPERTY SHALL
CONSTITUTE A PURCHASE AND SALE OF SUCH RECEIVABLES AND NOT A LOAN.  IN THE
EVENT, HOWEVER, THAT A COURT OF COMPETENT JURISDICTION WERE TO HOLD THAT THE
TRANSACTIONS EVIDENCED HEREBY CONSTITUTE A LOAN AND NOT A PURCHASE AND SALE, IT
IS THE INTENTION OF THE PARTIES HERETO THAT THIS AGREEMENT SHALL CONSTITUTE A
SECURITY AGREEMENT UNDER APPLICABLE LAW, AND THAT SELLER SHALL BE DEEMED TO HAVE
GRANTED TO HARC A FIRST PRIORITY PERFECTED SECURITY INTEREST IN ALL OF SUCH
SELLER’S RIGHT, TITLE AND INTEREST IN AND TO THE RECEIVABLES AND OTHER CONVEYED
PROPERTY.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 3.1         Representations and Warranties of Seller.  Seller makes the
following representations and warranties as of the date hereof on which HARC
relies in purchasing the Receivables and the Other Conveyed Property and in
transferring the Receivables and the Other Conveyed Property to the Issuer under
the Master Sale and Servicing Agreement.  Such representations are made as of
the execution and delivery of this Agreement and as to Receivables and Other
Conveyed Property conveyed thereunder, as of the execution and delivery of each
Receivables Purchase Agreement Supplement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder, and
the sale, transfer and assignment thereof by HARC to the Issuer under the Master
Sale and Servicing Agreement.  Seller and HARC agree that HARC will assign to
Issuer all HARC’s rights under this Agreement and each Receivables Purchase
Agreement Supplement and that the Indenture Trustee will thereafter be entitled
to enforce this Agreement and each Receivables Purchase Agreement Supplement
against Seller in the Indenture Trustee’s own name on behalf of the
Securityholders.

 


(A)  ELIGIBILITY CRITERIA.  EACH OF THE RECEIVABLES WHICH IS TO BE PLEDGED AS
COLLATERAL FOR THE NOTES WILL SATISFY THE ELIGIBILITY CRITERIA SET FORTH IN
SCHEDULE I TO THE SERIES SUPPLEMENT.

 


(B)  ORGANIZATION AND GOOD STANDING.  SELLER IS A CORPORATION DULY ORGANIZED AND
VALIDLY EXISTING IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE AND
HAS, IN ALL MATERIAL RESPECTS, FULL POWER AND AUTHORITY TO OWN ITS PROPERTIES
AND CONDUCT ITS BUSINESS AS SUCH PROPERTIES ARE PRESENTLY OWNED AND SUCH
BUSINESS IS PRESENTLY CONDUCTED, AND TO EXECUTE, DELIVER AND PERFORM ITS
OBLIGATIONS UNDER THIS AGREEMENT.

 


(C)  DUE OBLIGATION.  SELLER IS DULY QUALIFIED TO DO BUSINESS AND IS IN GOOD
STANDING AS A FOREIGN CORPORATION (OR IS EXEMPT FROM SUCH REQUIREMENTS) AND HAS
OBTAINED

 

5

--------------------------------------------------------------------------------


 

all necessary licenses and approvals, in each jurisdiction in which failure to
so qualify or to obtain such licenses and approvals would (i) render any
Receivable unenforceable by Seller, HARC or the Trust and (ii) have a material
adverse effect on the Secured Parties.

 


(D)  DUE AUTHORIZATION.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT AND ANY OTHER DOCUMENT OR INSTRUMENT DELIVERED PURSUANT HERETO (SUCH
OTHER DOCUMENTS AND INSTRUMENTS, INCLUDING, BUT NOT LIMITED TO, THE RECEIVABLES
PURCHASE AGREEMENT SUPPLEMENT COLLECTIVELY, THE “CONVEYANCE PAPERS”) AND THE
CONSUMMATION OF THE TRANSACTIONS PROVIDED FOR IN THIS AGREEMENT OR ANY OTHER
CONVEYANCE PAPERS HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON
THE PART OF SELLER AND CONSTITUTE OR WILL CONSTITUTE THE LEGAL, VALID AND
BINDING OBLIGATION OF SELLER, ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS.

 


(E)  NO CONFLICT.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE
CONVEYANCE PAPERS, THE PERFORMANCE OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND THE CONVEYANCE PAPERS, AND THE FULFILLMENT OF THE TERMS OF THIS
AGREEMENT AND THE CONVEYANCE PAPERS APPLICABLE TO SELLER WILL NOT CONFLICT WITH,
VIOLATE OR RESULT IN ANY BREACH OF ANY OF THE MATERIAL TERMS AND PROVISIONS OF,
OR CONSTITUTE (WITH OR WITHOUT NOTICE OR LAPSE OF TIME OR BOTH) A MATERIAL
DEFAULT UNDER, ANY INDENTURE, CONTRACT, AGREEMENT, MORTGAGE, DEED OF TRUST, OR
OTHER INSTRUMENT TO WHICH SELLER IS A PARTY OR BY WHICH IT OR ANY OF ITS
PROPERTIES ARE BOUND.

 


(F)  NO VIOLATION.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT
AND THE CONVEYANCE PAPERS AND THE FULFILLMENT OF THE TERMS CONTEMPLATED HEREIN
AND THEREIN APPLICABLE TO SELLER WILL NOT CONFLICT WITH OR VIOLATE ANY
REQUIREMENTS OF LAW APPLICABLE TO SELLER.

 


(G)  NO PROCEEDINGS.  THERE ARE NO PROCEEDINGS OR INVESTIGATIONS PENDING OR, TO
THE BEST KNOWLEDGE OF SELLER, THREATENED AGAINST SELLER, BEFORE ANY COURT,
REGULATORY BODY, ADMINISTRATIVE AGENCY OR OTHER TRIBUNAL OR GOVERNMENTAL 
INSTRUMENTALITY (I) ASSERTING THE INVALIDITY OF THIS AGREEMENT OR THE CONVEYANCE
PAPERS, (II) SEEKING TO PREVENT THE CONSUMMATION OF ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR THE CONVEYANCE PAPERS, (III) SEEKING ANY
DETERMINATION OR RULING THAT, IN THE REASONABLE JUDGMENT OF SELLER, WOULD
MATERIALLY AND ADVERSELY AFFECT THE PERFORMANCE BY SELLER OF ITS OBLIGATIONS
UNDER THIS AGREEMENT OR THE CONVEYANCE PAPERS, (IV) SEEKING ANY DETERMINATION OR
RULING THAT WOULD MATERIALLY AND ADVERSELY AFFECT THE VALIDITY OR ENFORCEABILITY
OF THIS AGREEMENT OR THE CONVEYANCE PAPERS OR (V) SEEKING TO AFFECT ADVERSELY
THE INCOME TAX ATTRIBUTES OF THE TRUST UNDER UNITED STATES FEDERAL, NEVADA OR
CALIFORNIA INCOME TAX SYSTEMS.

 


(H)  ALL CONSENTS.  ALL AUTHORIZATIONS, CONSENTS, ORDERS, APPROVALS,
REGISTRATIONS OR DECLARATIONS WITH, OR OF, ANY GOVERNMENTAL AUTHORITY REQUIRED
TO BE OBTAINED, EFFECTED OR GIVEN BY SELLER IN CONNECTION WITH THE EXECUTION AND
DELIVERY BY SELLER OF THIS AGREEMENT OR THE CONVEYANCE PAPERS AND THE
PERFORMANCE OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE CONVEYANCE
PAPERS BY SELLER HAVE BEEN DULY OBTAINED, EFFECTED OR GIVEN AND ARE IN FULL
FORCE AND EFFECT

 

6

--------------------------------------------------------------------------------


 

SECTION 3.2         Representations and Warranties of HARC.  HARC makes the
following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to HARC hereunder.  Such representations are made as of the execution
and delivery of this Agreement and as to Receivables and Other Conveyed Property
conveyed thereunder, as of the execution and delivery of each Receivables
Purchase Agreement Supplement, but shall survive the sale, transfer and
assignment of the Receivables and the Other Conveyed Property hereunder and the
sale, transfer and assignment thereof by HARC to the Issuer under the Master
Sale and Servicing Agreement.

 


(A)  ORGANIZATION AND GOOD STANDING.  HARC IS A CORPORATION DULY ORGANIZED AND
VALIDLY EXISTING UNDER THE LAWS OF THE STATE OF NEVADA AND HAS, IN ALL MATERIAL
RESPECTS, FULL POWER AND AUTHORITY TO OWN ITS PROPERTIES AND CONDUCT ITS
BUSINESS AS SUCH PROPERTIES ARE PRESENTLY OWNED AND SUCH BUSINESS IS PRESENTLY
CONDUCTED AND TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER THIS
AGREEMENT AND THE CONVEYANCE PAPERS.

 


(B)  DUE AUTHORIZATION.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE
CONVEYANCE PAPERS AND THE CONSUMMATION OF THE TRANSACTIONS PROVIDED FOR IN THIS
AGREEMENT AND THE CONVEYANCE PAPERS HAVE BEEN DULY AUTHORIZED BY HARC BY ALL
NECESSARY CORPORATE ACTION ON THE PART OF HARC.

 


(C)  NO CONFLICT.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE
CONVEYANCE PAPERS, THE PERFORMANCE OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND THE CONVEYANCE PAPERS, AND THE FULFILLMENT OF THE TERMS HEREOF AND
THEREOF, WILL NOT CONFLICT WITH, RESULT IN ANY BREACH OF ANY OF THE MATERIAL
TERMS AND PROVISIONS OF, OR CONSTITUTE (WITH OR WITHOUT NOTICE OR LAPSE OF TIME
OR BOTH) A MATERIAL DEFAULT UNDER, ANY INDENTURE, CONTRACT, AGREEMENT, MORTGAGE,
DEED OF TRUST OR OTHER INSTRUMENT TO WHICH HARC IS A PARTY OR BY WHICH IT OR ITS
PROPERTIES IS BOUND.

 


(D)  NO VIOLATION.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT
AND THE CONVEYANCE PAPERS BY HARC AND THE FULFILLMENT OF THE TERMS CONTEMPLATED
HEREIN AND THEREIN APPLICABLE TO HARC WILL NOT CONFLICT WITH OR VIOLATE ANY
REQUIREMENTS OF LAW APPLICABLE TO HARC.

 


(E)  NO PROCEEDING.  THERE ARE NO PROCEEDINGS OR INVESTIGATIONS PENDING OR, TO
THE BEST KNOWLEDGE OF HARC, THREATENED AGAINST HARC, BEFORE ANY COURT,
REGULATORY BODY, ADMINISTRATIVE AGENCY, OR OTHER TRIBUNAL OR GOVERNMENTAL
INSTRUMENTALITY (I) ASSERTING THE INVALIDITY OF THIS AGREEMENT OR THE CONVEYANCE
PAPERS, (II) SEEKING TO PREVENT THE CONSUMMATION OF ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR THE CONVEYANCE PAPERS, (III) SEEKING ANY
DETERMINATION OR RULING THAT, IN THE REASONABLE JUDGMENT OF HARC, WOULD
MATERIALLY AND ADVERSELY AFFECT THE PERFORMANCE BY HARC OF ITS OBLIGATIONS UNDER
THIS AGREEMENT OR THE CONVEYANCE PAPERS OR (IV) SEEKING ANY DETERMINATION OR
RULING THAT WOULD MATERIALLY AND ADVERSELY AFFECT THE VALIDITY OR ENFORCEABILITY
OF THIS AGREEMENT OR THE CONVEYANCE PAPERS.

 

7

--------------------------------------------------------------------------------


 


(F)  ALL CONSENTS.  ALL AUTHORIZATIONS, CONSENTS, ORDERS OR APPROVALS OF OR
REGISTRATIONS OR DECLARATIONS WITH ANY GOVERNMENTAL AUTHORITY REQUIRED TO BE
OBTAINED, EFFECTED OR GIVEN BY HARC IN CONNECTION WITH THE EXECUTION AND
DELIVERY BY HARC OF THIS AGREEMENT AND THE CONVEYANCE PAPERS AND THE PERFORMANCE
OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE CONVEYANCE PAPERS OR
THE FULFILLMENT OF THE TERMS OF THIS AGREEMENT AND THE CONVEYANCE PAPERS BY HARC
HAVE BEEN DULY OBTAINED.

 

In the event of any breach of a representation and warranty made by HARC
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes and
Certificates issued by the Trust, have been paid in full.  Seller and HARC agree
that damages will not be an adequate remedy for such breach and that this
covenant may be specifically enforced by HARC, Issuer or by the Indenture
Trustee on behalf of the Noteholders and the Owner Trustee on behalf of the
Certificateholders.  Seller agrees that with respect to its obligations in
connection with a Repurchase Event it will exercise no rights of offset with
respect to any claims it may have against HARC.

 

ARTICLE IV

 

COVENANTS OF SELLER


 

SECTION 4.1         Seller’s Covenants.  Seller hereby covenants and agrees with
HARC as follows:

 

(a)  Receivables Not To Be Evidenced by Promissory Notes.  Seller will take no
action to cause any Receivable to be evidenced by any instrument (as defined in
the UCC).

 

(b)  Security Interests.  Except for the conveyances hereunder or as otherwise
provide herein, Seller will not sell, pledge, assign or transfer to any other
Person, or take any other action inconsistent with HARC’s ownership of the
Receivables or grant, create, incur, assume or suffer to exist any Lien on any
Receivable, whether now existing or hereafter created, or any interest therein,
and Seller shall not claim any ownership interest in the Receivables and shall
defend the right, title and interest of HARC in and to the Receivables, whether
now existing or hereafter created, against all claims of third parties claiming
through or under Seller.

 

(c)  Security’s Interest.  Except for the conveyances hereunder and in
connection with any transaction permitted pursuant to Section 6.6, Seller hereby
agrees not to transfer, assign, exchange or otherwise convey or pledge,
hypothecate or otherwise grant a security interest in the Receivables and any
such attempted transfer, assignment, exchange, conveyance, pledge, hypothecation
or grant shall be void.

 

(d)  Delivery of Collections or Recoveries.  In the event that Seller receives
collections or recoveries with respect to the Receivables, Seller agrees to pay
to HARC

 

8

--------------------------------------------------------------------------------


 

(or to the Master Servicer if HARC so directs) all such collections and
recoveries to the extent such amounts are payable to HARC as soon as practicable
after receipt thereof.

 

(e)  Notice of Liens.  Seller shall notify HARC promptly after becoming aware of
any Lien on any Receivable other than the conveyances hereunder.

 

(f)  Documentation of Transfer.  Seller shall undertake to file the documents
which would be necessary to perfect and maintain the transfer of the security
interest in and to the Receivables and Other Conveyed Assets.

 

(g)  Approval of Office Records.  Seller shall cause this Agreement to be duly
approved by Seller’s Board of Directors, and Seller shall maintain the Agreement
as a part of the official records of Seller for the term of the Agreement.

 

(h)  Maintenance of Security Interests in Vehicles.  In the event that the
assignment of a Receivable to HARC or any assignee thereof is insufficient,
without a notation on the related Financed Vehicle’s certificate of title, or
without fulfilling any additional administrative requirements under the laws of
the state in which the Financed Vehicle is located, to perfect a security
interest in the related Financed Vehicle in favor of HARC or any assignee
thereof, Seller hereby agrees that the designation of Seller or any Affiliate of
Seller as the secured party on the certificate of title is in its capacity as
agent of HARC or the agent of any assignee of HARC for such limited purpose.

 

ARTICLE V

 

REPURCHASES


 

SECTION 5.1         Repurchase of Receivables Upon Breach of Warranty.  Upon the
occurrence of a Repurchase Event, Seller shall, unless the breach which is the
subject of such Repurchase Event shall have been cured in all material respects,
repurchase the Receivable relating thereto from the Issuer by the last day of
the first full calendar month following the discovery of such breach by Seller
or receipt by Seller of notice of such breach from any of the Master Servicer,
HARC, a Trust Officer of the Indenture Trustee or the Owner Trustee and,
simultaneously with the repurchase of the Receivable, Seller shall deposit the
Repurchase Amount in full, without deduction or offset, in the Collection
Account, pursuant to Section 3.2 of the Master Sale and Servicing Agreement.  It
is understood and agreed that, except as set forth in Section 6.1 hereof, the
obligation of Seller to repurchase any Receivable, as to which a breach occurred
and is continuing, shall, if such obligation is fulfilled, constitute the sole
remedy against Seller for such breach available to HARC, the Issuer, the Secured
Parties, the Certificateholders, the Indenture Trustee, on behalf of the
Noteholders or the Owner Trustee on behalf of the Certificateholders.  The
provisions of this Section 5.1 are intended to grant the Indenture Trustee or
the Issuer a direct right against Seller to demand performance hereunder, and in
connection therewith, Seller waives any requirement of prior demand against HARC
with respect to such repurchase obligation.  Any such repurchase shall take
place in the manner specified in Section 3.2 of the Master Sale and Servicing
Agreement.  Notwithstanding any other provision of this Agreement

 

9

--------------------------------------------------------------------------------


 

or the Master Sale and Servicing Agreement to the contrary, the obligation of
Seller under this Section shall not terminate upon a termination of Household
Finance Corporation as Master Servicer under the Master Sale and Servicing
Agreement and shall be performed in accordance with the terms hereof
notwithstanding the failure of the Master Servicer or HARC to perform any of
their respective obligations with respect to such Receivable under the Master
Sale and Servicing Agreement.

 

SECTION 5.2         Reassignment of Repurchased Receivables.  Upon deposit in
the Collection Account of the Repurchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, HARC and the Issuer shall take such steps as
may be reasonably requested by Seller in order to assign to Seller all of HARC’s
and the Issuer’s right, title and interest in and to such Receivable and all
security and documents and all Other Conveyed Property conveyed to HARC and the
Issuer directly relating thereto, without recourse, representation or warranty,
except as to the absence of liens, charges or encumbrances created by or arising
as a result of actions of HARC or the Issuer.  Such assignment shall be a sale
and assignment outright, and not for security.  If, following the reassignment
of a Repurchased Receivable, in any enforcement suit or legal proceeding, it is
held that Seller may not enforce any such Receivable on the ground that it shall
not be a real party in interest or a holder entitled to enforce the Receivable,
HARC and the Issuer shall, at the expense of Seller, take such steps as Seller
deems reasonably necessary to enforce the Receivable, including bringing suit in
HARC’s or in the Issuer’s name.

 

SECTION 5.3         Waivers.  No failure or delay on the part of HARC, or the
Issuer as assignee of HARC, in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other or future
exercise thereof or the exercise of any other power, right or remedy.

 

ARTICLE VI

 

MISCELLANEOUS

 

SECTION 6.1         Liability of Seller.  Seller shall be liable in accordance
herewith only to the extent of the obligations in this Agreement specifically
undertaken by Seller and the representations and warranties of Seller.

 

SECTION 6.2         Amendment.  This Agreement and any Conveyance Papers and the
rights and obligations of the parties hereunder may not be changed orally, but
only by an instrument in writing signed by HARC and Seller in accordance with
this Section 6.2.  This Agreement and any Conveyance Papers may be amended from
time to time, with the prior written consent of the Administrative Agent, where
one exists, or otherwise, the Managing Agents, by HARC and Seller.

 

SECTION 6.3         GOVERNING LAW.  THIS AGREEMENT AND THE CONVEYANCE PAPERS
SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ITS

 

10

--------------------------------------------------------------------------------


 

CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

SECTION 6.4         Notices.  All demands, notices and communications hereunder
shall be in writing and shall be deemed to have been duly given if personally
delivered at or mailed by registered mail, return receipt requested, to (a) in
the case of Seller, 5855 Copley Drive, San Diego, CA 92111, Attention:  Chief
Operating Officer, with a copy to 2700 Sanders Road, Prospect Heights, Illinois
60070  Attention:  Director–Asset Securitization, (b) in the case of HARC, 1111
Town Center Drive, Las Vegas, Nevada 89134 Attention:  Compliance Officer, with
a copy to 2700 Sanders Road, Prospect Heights, Illinois 60070,  Attention: 
Treasurer; or, as to each party, at such other address as shall be designated by
such party in a written notice to each other party.

 

SECTION 6.5         Severability of Provisions.  If any one or more of the
covenants, agreements, provisions, or terms of this Agreement or Conveyance
Paper shall for any reason whatsoever be held invalid, then such covenants,
agreements, provisions, or terms shall be deemed severable from the remaining
covenants, agreements, provisions, and terms of this Agreement or any Conveyance
Paper and shall in no way affect the validity or enforceability of the other
provisions of this Agreement or of any Conveyance Paper.

 

SECTION 6.6         Assignment.  Notwithstanding anything to the contrary
contained herein, other than HARC’s assignment of its rights, title, and
interests in, to, and under this Agreement to the Issuer and by the Issuer to
the Indenture Trustee for the benefit of the Secured Parties, as contemplated by
the Master Sale and Servicing Agreement and Section 6.7 hereof, the Receivables,
the Other Conveyed Property, this Agreement and all other Conveyance Papers may
not be assigned by the parties hereto; provided, however, that Seller shall have
the right to assign its rights, title and interests, in to and under this
Agreement to (i) any successor by merger or consolidation, or any Person which
acquires by conveyance, transfer or sale the properties and assets of Seller or
(ii) any Affiliate owned directly or indirectly by Household International,
Inc.  The right granted in the foregoing proviso is subject to the further
condition that any such successor or other Person shall expressly assume by
written agreement, in form and substance satisfactory to HARC, the obligations
of Seller hereunder and under the Conveyance Papers.

 

SECTION 6.7         Acknowledgment and Agreement of Seller.  By execution below,
Seller expressly acknowledges and agrees that all of HARC’s right, title, and
interest in, to, and under this Agreement, including, without limitation, all of
HARC’s right title, and interest in and to the Receivables purchased pursuant to
this Agreement, shall be assigned by HARC to the Issuer and by the Issuer to the
Indenture Trustee for the benefit of the Secured Parties, and Seller consents to
such assignment.  Additionally, Seller agrees for the benefit of the Indenture
Trustee that any amounts payable by Seller to HARC hereunder which are to be
paid by HARC to the Indenture Trustee for the benefit of the Secured Parties
shall be paid by Seller, on behalf of HARC, directly to the

 

11

--------------------------------------------------------------------------------


 

Indenture Trustee.  Any payment required to be made on or before a specified
date in same-day funds may be made on the prior business day in next-day funds.

 

SECTION 6.8         Further Assurances.  HARC and Seller agree to do and
perform, from time to time, any and all acts to authenticate any and further
records, to execute any and further instruments, in each case required or
reasonably requested by the other party more fully to effect the purposes of
this Agreement and the Conveyance Papers, including, without limitation, the
execution of any financing statements or continuation statements or equivalent
documents relating to the Receivables for filing under the provisions of the UCC
or other law of any applicable jurisdiction.

 

SECTION 6.9         No Waiver; Cumulative Remedies.  No failure to exercise and
no delay in exercising, on the part of HARC or Seller, any right, remedy, power
or privilege hereunder, shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.  The rights, remedies, powers and privileges herein
provided are cumulative and not exhaustive of any rights, remedies, powers and
privileges provided by law.

 

SECTION 6.10       Counterparts.  This Agreement and all Conveyance Papers may
be executed in two or more counterparts (and by different parties on separate
counterparts), each of which shall be an original, but all of which together
shall constitute one and the same instrument.

 

SECTION 6.11       Binding Effect; Third-Party Beneficiaries.  This Agreement
and the Conveyance Papers will inure to the benefit of and be binding upon the
parties hereto and their respective successors and permitted assigns.  Each of
the Indenture Trustee and the Owner Trustee shall be considered a third-party
beneficiary of this Agreement.

 

SECTION 6.12       Merger and Integration.  Except as specifically stated
otherwise herein, this Agreement and the Conveyance Papers set forth the entire
understanding of the parties relating to the subject matter hereof,  and all
prior understandings, written or oral, are superseded by this Agreement and the
Conveyance Papers.  This Agreement  and the Conveyance Papers may not be
modified, amended, waived or supplemented except as provided herein.

 

SECTION 6.13       Heading.  The headings are for purposes of reference only and
shall not otherwise affect the meaning or interpretation of any provision
hereof.

 

SECTION 6.14       Schedules and Exhibits.  The schedules and exhibits attached
hereto and referred to herein shall constitute a part of this Agreement and are
incorporated into this Agreement for all purposes.

 

SECTION 6.15       Survival of Representations and Warranties.  All
representations, warranties and agreements contained in this Agreement or
contained in any Conveyance Paper, shall remain operative and in full force and
effect and shall

 

12

--------------------------------------------------------------------------------


 

survive conveyance of the Receivables by HARC to the Issuer pursuant to the
Master Sale and Servicing Agreement.

 

SECTION 6.16       Nonpetition Covenant.  Until the date which is one year and
one day after payment in full of all the Notes, neither HARC nor Seller shall
petition or otherwise invoke the process of any court or government authority
for the purpose of commencing or sustaining a case against HARC, Seller or the
Issuer under any federal or state bankruptcy, insolvency or similar law or
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator or
other similar official of HARC, Seller or the Issuer or any substantial part of
their respective properties, or ordering the winding up or liquidation of the
affairs of HARC, Seller or the Issuer.  This provision shall survive the
termination of this Agreement.

 

[Signature Page Follows]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Master Receivables Purchase
Agreement to be duly executed by their respective officers as of the day and
year first above written.

 

 

HOUSEHOLD AUTOMOTIVE CREDIT
CORPORATION

 

 

as Seller

 

 

 

 

 

 

 

 

 

 

By:

/s/ Timothy R. Condon

 

 

 

Name: 

Timothy R. Condon

 

 

Title:

Executive Vice President & CFO

 

 

 

 

 

 

 

 

 

HOUSEHOLD AUTO RECEIVABLES
CORPORATION,

 

 

as Purchaser

 

 

 

 

 

 

 

 

By:

/s/ Steven H. Smith

 

 

 

Name:

Steven H. Smith

 

 

Title:

Vice President and Assistant Treasurer

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

 

 

FORM OF RECEIVABLES PURCHASE AGREEMENT SUPPLEMENT

 

 

Transfer No.     of Receivables, dated as of
                                          , pursuant to a Master Receivables
Purchase Agreement (the “Purchase Agreement”) dated as of June 12, 2002, between
Household Automotive Credit Corporation, a Delaware corporation (the “Seller”)
and Household Auto Receivables Corporation, a Nevada corporation (“HARC”).

 

WITNESSETH:

 

WHEREAS pursuant to the Purchase Agreement, Seller wishes to convey Receivables
and Other Conveyed Property to HARC; and

 

WHEREAS, HARC is willing to accept such conveyance subject to the terms and
conditions hereof.

 

NOW, THEREFORE, Seller and HARC hereby agree as follows:

 

1.             Defined Terms.  Capitalized terms used herein shall have the
meanings ascribed to them in the Purchase Agreement unless otherwise defined
herein.

 

“Cutoff Date” shall mean with respect to the Receivables conveyed hereby, the
close of business on                                       , 200   .

 

“Purchase Date” shall mean with respect to the Receivables conveyed hereby,
                                      , 200   .

 

“Purchase Price” shall mean 100% of the Principal Balance of the Receivables on
the books and records of the Seller, plus the present value of anticipated
excess spread on such Receivables, discounted to take into account any
uncertainty as to future performance matching historical performance, servicing
fees, delinquencies, paydown rates, yield and such other factors as may be
mutually agreed upon by Seller and HARC.

 

“Transfer Date” means, with respect to Receivables, any date on which
Receivables are to be transferred to the Trust pursuant to the Master Sale and
Servicing Agreement and this Agreement.

 

2.             Schedule of Receivables.  Annexed as Schedule A hereto is a
computer file which reflects the Receivables that constitute the Receivables to
be conveyed pursuant to this Agreement on the Purchase Date.

 

3.             Conveyance of Receivables.  In consideration of HARC’s delivery
to or upon the order of the Seller of the Purchase Price, Seller does hereby
sell, transfer,

 

A-1

--------------------------------------------------------------------------------


 

assign, set over and otherwise convey to HARC, without recourse (except as
expressly provided in the Purchase Agreement), all right, title and interest of
the Seller in and to:

 

(I)            EACH AND EVERY RECEIVABLE LISTED ON SCHEDULE A HERETO AND ALL
MONIES PAID OR PAYABLE THEREON OR IN RESPECT THEREOF ON OR AFTER THE CUTOFF DATE
(INCLUDING AMOUNTS DUE ON OR BEFORE THE CUTOFF DATE BUT RECEIVED BY SELLER ON OR
AFTER SUCH DATE);

 

(II)           THE SECURITY INTERESTS IN THE RELATED FINANCED VEHICLES GRANTED
BY OBLIGORS PURSUANT TO SUCH RECEIVABLES AND ANY OTHER INTEREST OF THE SELLER IN
SUCH FINANCED VEHICLES;

 

(III)          ALL RIGHTS OF THE SELLER AGAINST DEALERS PURSUANT TO DEALER
AGREEMENTS, OR DEALER ASSIGNMENTS RELATED TO SUCH RECEIVABLES;

 

(IV)          ANY PROCEEDS AND THE RIGHT TO RECEIVE PROCEEDS WITH RESPECT TO
SUCH RECEIVABLES REPURCHASED BY A DEALER PURSUANT TO A DEALER AGREEMENT;

 

(V)           ALL RIGHTS OF SELLER UNDER ANY SERVICE CONTRACTS ON THE RELATED
FINANCED VEHICLES;

 

(VI)          ANY PROCEEDS AND THE RIGHT TO RECEIVE PROCEEDS WITH RESPECT TO THE
RELATED RECEIVABLES FROM CLAIMS ON ANY PHYSICAL DAMAGE, LOSS, CREDIT LIFE OR
DISABILITY INSURANCE POLICIES, IF ANY, COVERING FINANCED VEHICLES OR OBLIGORS,
INCLUDING REBATES OF INSURANCE PREMIUMS RELATING TO THE RECEIVABLES AND ANY
PROCEEDS FROM THE LIQUIDATION OF SUCH RECEIVABLES;

 

(VII)         ALL ITEMS CONTAINED IN THE RECEIVABLES FILES WITH RESPECT TO SUCH
RECEIVABLES AND ANY AND ALL OTHER DOCUMENTS THAT THE SELLER OR THE MASTER
SERVICER KEEPS ON FILE IN ACCORDANCE WITH ITS CUSTOMARY PROCEDURES RELATING TO
THE RELATED RECEIVABLES, OR THE RELATED FINANCED VEHICLES OR OBLIGOR;

 

(VIII)        PROPERTY (INCLUDING THE RIGHT TO RECEIVE FUTURE NET LIQUIDATION
PROCEEDS) THAT SECURES EACH RELATED RECEIVABLE AND THAT HAS BEEN ACQUIRED BY OR
ON BEHALF OF HARC PURSUANT TO LIQUIDATION OF SUCH RECEIVABLE;

 

(IX)           ALL PRESENT AND FUTURE CLAIMS, DEMANDS, CAUSES AND CHOOSES IN
ACTION IN RESPECT OF ANY OR ALL OF THE FOREGOING AND ALL PAYMENTS ON OR UNDER
AND ALL PROCEEDS OF EVERY KIND AND NATURE WHATSOEVER IN RESPECT OF ANY OR ALL OF
THE FOREGOING, INCLUDING ALL PROCEEDS OF THE CONVERSION, VOLUNTARY OR
INVOLUNTARY, INTO CASH OR OTHER LIQUID PROPERTY, ALL CASH PROCEEDS, ACCOUNTS,
ACCOUNTS RECEIVABLE, NOTES, DRAFTS, ACCEPTANCES, CHATTEL PAPER, CHECKS, DEPOSIT
ACCOUNTS, INSURANCE PROCEEDS, CONDEMNATION AWARDS, RIGHTS TO PAYMENT OF ANY AND
EVERY KIND AND OTHER FORMS OF OBLIGATIONS AND RECEIVABLES, INSTRUMENTS AND OTHER
PROPERTY WHICH AT ANY TIME CONSTITUTE ALL OR PART OF OR ARE INCLUDED IN THE
PROCEEDS OF ANY OF THE FOREGOING.

 

A-2

--------------------------------------------------------------------------------


 

4.             Representations and Warranties of Seller.  As of the Purchase
Date, Seller hereby makes the representations and warranties to HARC that are
set forth in Section 3.1 of the Purchase Agreement with respect to the
Conveyance effected hereby to the same extent as if set forth in full herein.

 

5.             Representations and Warranties of HARC.  As of the Purchase Date,
HARC hereby makes the representations and warranties to Seller that are set
forth in Section 3.2 of the Purchase Agreement with respect to the Conveyance
effected hereby to the same extent as if set forth in full herein.  In the event
of any breach of a representation and warranty made by HARC hereunder, the
Seller covenants and agrees that it will not take any action to pursue any
remedy that it may have hereunder, in law, in equity or otherwise, until a year
and a day have passed since the date on which all Notes and Certificates issued
by the Trust have been paid in full.  The Seller and HARC agree that damages
will not be an adequate remedy for such breach and that this covenant may be
specifically enforced by HARC, the Issuer or by the Indenture Trustee on behalf
of the Noteholders and the Owner Trustee on behalf of the Certificateholders.

 

6.             Conditions Precedent.  The obligation of HARC to acquire the
Receivables hereunder is subject to the satisfaction, on or prior to the
Purchase Date, of the following conditions precedent:

 

(a)           Representations and Warranties.  Each of the representations and
warranties made by the Seller in Section 4 of this Agreement and in Section 3.1
of the Master Receivables Purchase Agreement shall be true and correct as of the
date of this Agreement and as of the Purchase Date.

 

(b)           Additional Information.  Seller shall have delivered to HARC such
information as was reasonably requested by HARC to satisfy itself as to (i) the
accuracy of the representations and warranties set forth in Section 4 of this
Agreement and in Section 3.1 of the Purchase Agreement and (ii) the satisfaction
of the conditions set forth in this Section.

 

7.             Ratification of Agreement.  As supplemented by this Agreement,
the Purchase Agreement is in all respects ratified and confirmed and the
Purchase Agreement as so supplemented by this Agreement shall be read, taken and
construed as one and the same instrument.

 

8.             Counterparts.  This Agreement may be executed in two or more
counterparts (and by different parties in separate counterparts), each of which
shall be an original but all of which together shall constitute one and the same
instrument.

 

9.             Conveyance of the Receivables and the Other Conveyed Property to
the Issuer.  The Seller acknowledges that HARC intends, pursuant to the Master
Sale and Servicing Agreement, to convey the Receivables and the Other Conveyed
Property, together with its rights under this Agreement, to the Issuer on the
Transfer Date.  The Seller acknowledges and consents to such conveyance and
pledge and waives any further notice thereof and covenants and agrees that the
representations and warranties of the

 

A-3

--------------------------------------------------------------------------------


 

Seller contained in this Agreement and the rights of HARC hereunder are intended
to benefit the Issuer, the Owner Trustee, the Indenture Trustee, the Secured
Parties and the Certificateholders.  In furtherance of the foregoing, the Seller
covenants and agrees to perform its duties and obligations hereunder, in
accordance with the terms hereof for the benefit of the Issuer, the Owner
Trustee, the Indenture Trustee and the Secured Parties and that, notwithstanding
anything to the contrary in this Agreement, the Seller shall be directly liable
to the Issuer, the Owner Trustee, the Indenture Trustee and the Secured Parties
(notwithstanding any failure by the Master Servicer or HARC to perform their
respective duties and obligations hereunder or under any Basic Document) and
that the Indenture Trustee may enforce the duties and obligations of the Seller
under this Agreement against Seller for the benefit of the Secured Parties and
the Owner Trustee.

 

10.           GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

A-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Seller and HARC have caused this Purchase Agreement to
be duly executed and delivered by their respective duly authorized officers as
of day and the year first above written.

 

 

HOUSEHOLD AUTOMOTIVE CREDIT
CORPORATION,

 

 

 

as Seller

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

HOUSEHOLD AUTO RECEIVABLES
CORPORATION,

 

 

 

as Purchaser

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

A-5

--------------------------------------------------------------------------------


 

SCHEDULE A

 

SCHEDULE OF RECEIVABLES

 

(COMPUTER FILE HELD AT THE OFFICES OF DEWEY BALLANTINE LLP)

 

--------------------------------------------------------------------------------